UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases

                                                         NOTICE OF TELECONFERENCE
 11cr1076                                                      INFORMATION




KENNETH M. KARAS, United States District Judge:

       For the week of June 1, 2021, the Court will hold all criminal proceedings by telephone.

To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:     May 28, 2021
            White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
